Citation Nr: 0206858	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  97-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia of the patella.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia of the patella with meniscus tear.

[The issue of entitlement to a compensable rating for left 
ear hearing loss will be the subject of a later Board of 
Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to January 1992.  This case is before the Board 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted increased ratings to 10 percent for 
the veteran's service-connected right and left knees 
disabilities.  The veteran testified before the undersigned 
member of the Board via videoconference from the Houston RO 
in February 2002.

The Board is undertaking additional development on a claim of 
entitlement to a compensable rating for left ear hearing loss 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3.105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  Right knee chondromalacia of the patella is manifested by 
X-ray evidence of minimal patellar spurring, mild crepitus on 
motion, a full range of motion, no effusion, no instability, 
and no loss of function due to pain.  

2.  Left knee chondromalacia of the patella with meniscus 
tear is manifested by 
X-ray evidence of minimal patellar spurring, mild 
patellofemoral crepitus, full range of motion, no effusion, 
no instability, and no loss of function due to pain.  

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right knee 
chondromalacia of the patella is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2002).

2.  A rating in excess of 10 percent for left knee 
chondromalacia of the patella with meniscus tear is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
and implementing regulations redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of a well-grounded claim.  (Here, 
that is not an issue.)  

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issues addressed on the merits below, VA has fully complied 
with the mandates of the VCAA and implementing regulations.  
The file contains records from the veteran's period of 
service, records of postservice treatment, and the report of 
a January 1999 VA examination with medical opinion.  There is 
no indication that there is any relevant record outstanding.  
The veteran, himself, has indicated that all available 
records are before the Board.
The veteran was provided copies of rating decisions 
explaining why the claims for higher ratings for his left and 
right knee disorders were denied. Furthermore, through the 
October 1996 statement of the case (SOC) and numerous 
supplemental statements of the case (SSOC), he has been 
advised of the criteria for rating disorders of the knees, 
what type of evidence was needed to substantiate his claim, 
and what evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

In service the veteran was seen for complaints of bilateral 
knee pain.  VA examination in October 1992 established that 
he has bilateral chondromalacia.  A January 1993 rating 
decision granted service connection for bilateral 
chondromalacia, patellae, rated noncompensable.

On VA examination in April 1996, the possibility of 
arthroscopic surgery was noted.  Physical examination of the 
knees revealed mild crepitation on motion of both knees, 
mildly tender patellar entrapment bilaterally, and Q-angle 
within normal limits.  X-rays reportedly showed mild 
arthritic spurs on the patellofemoral junctions.  The 
diagnosis was bilateral chondromalacia of the patellae.

An April 1996 private record from the Baylor College of 
Medicine indicated that the veteran was seen for severe right 
knee pain and complaints of "giving way."  Physical 
examination of the right knee revealed moderate joint 
effusion, mild medial joint line tenderness, significant 
patellofemoral pain and a strongly positive patellar crunch 
test.  The physician noted no instability in the knee, a 
negative McMurray's sign, and negative Lachman's anterior and 
posterior drawers.  X-rays of the knee brought by the veteran 
showed significant medial facet patellofemoral arthritis, 
with an osteophyte present.  The impression was 
patellofemoral pain.  

Physical examination on VA examination in November 1996 
revealed that the veteran had mild positive patellar 
entrapment bilaterally, a normal Q-angle in both knees, and 
intact ligaments with minimal crepitation on extension and 
flexion.  
X-rays of the knees showed no arthritic changes t and normal 
cartilage thickness in both the medial and lateral 
compartments and the patellofemoral joint.  The diagnosis was 
chondromalacia of both patellae, mild.  

January 1997 VA left knee MRI revealed: 

1.  Diffuse advanced intrasubstance 
degenerative change of the posterior horn 
of the medial meniscus.  Moderate 
intrasubstance degenerative change at the 
posterior horn of the lateral meniscus.  
2.  Mild osteoarthritis.  Moderate 
chondromalacia patella.  Minimal to small 
effusion.  3.  Probably chronic minor 
injury at the collateral ligaments. 

January 1997 VA right knee MRI revealed: 

1.  Mild to moderate osteoarthritis.  
Moderate chondromalacia patella.  2.  
Diffuse advanced intrasubstance 
degenerative change of the posterior horn 
of the medial meniscus.  Mild to moderate 
degenerative change of posterior horn of 
the lateral meniscus.  3. Possibly 
chronic portal tear of the lateral 
collateral ligament.

A January 1997 VA operative report shows that the veteran 
underwent a surgical procedure to address right knee pain 
from mild degenerative joint disease and chondromalacia of 
the right knee.  The veteran was assigned a temporary total 
rating through February 1997 for convalescence following this 
operation.

An October 1997 VA operative report indicates that the 
veteran underwent a left knee arthroscopic procedure to 
address his chondromalacia of the patella femoral joint, 
epiphyseal left femoral trochlea, and changes of the patella 
and medial femoral condyle.  The veteran was assigned a 
temporary total rating through November 1997 for 
convalescence following this operation.

On VA examination in January 1999, physical examination of 
the right knee revealed:  full range of motion from full 
extension to 140 degrees of flexion; no effusion; no meniscal 
signs; some mild crepitus on range of motion at the level of 
the patellofemoral joint; no instability on anterior or 
posterior drawer, or anterior Lachman's; and no varus or 
valgus instability.  Physical examination of the left knee 
revealed: no effusion; range of motion from 0 to 140 degrees;  
patellofemoral crepitus of a mild degree; no instability on 
anterior or posterior drawer, or anterior Lachman's; no varus 
or valgus instability; and no meniscal signs.  January 1999 
X-rays of the knees revealed minimal patellar spurring, 
otherwise no acute abnormality identified.  Joint spaces were 
preserved and otherwise unremarkable. The impressions were 
chondromalacia patella, right knee, mildly to  moderately 
symptomatic and chondromalacia patella, left knee, mildly to 
moderately symptomatic.  In remarks following the impression 
the examining VA physician indicated that he could see no 
evidence of functional loss due to pain in the knees. 

VA outpatient treatment records from January 1998 through 
March 2000 reveal that for the most part, the veteran had 
treatment for various unrelated mental and physical 
conditions (including a service-connected low back disorder).  
Pertinent records showed that he underwent physical therapy 
following his 1997 surgical procedures on the knees.  Records 
from 1998 show that the veteran was given Naprosyn for knee 
pain.  A June 1999 record noted that he had chondromalacia of 
both patellae that was mildly to moderately symptomatic.  The 
treating physician at that time indicated that the veteran 
could go back to work.

Private records of treatment by Dr. A., dated from December 
1996 through August 2000 do not show treatment for knee 
complaints later than 1997.  

During his February 2002 video conference, the veteran 
testified that all of the medical records that can be 
obtained regarding his knees are of record with the VA. He 
indicated that he took daily medication for the pain in his 
knees and his back.  He stated that he has pain, loss of 
strength, and instability in his knees that causes him to 
fall.  The veteran testified that he had pain on movement 
during his last physical examination in 1999 and that he has 
a lack of strength in his knees today.  He indicated that he 
has had no recent treatment for his bilateral knee condition 
because the pain pills he takes are sufficient.  

Analysis

The veteran maintains, in substance, that the disabilities 
due to his service-connected disorders of the right and left 
knees are more disabling than reflected in the current 10 
percent ratings assigned, and that the bilateral symptoms 
include pain, loss of strength, and instability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The veteran's  bilateral chondromalacia, patellae is rated 10 
percent disabling for each knee under 38 C.F.R. § 4.71(a), 
Codes 5299-5014, for osteomalacia, which is rated on 
limitation of motion of affected parts, as arthritis.  
Limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasm, or satisfactory evidence 
of painful motion. 38 C.F.R. § 4.71(a).

Normal range of motion of the knee is from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II. 

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

The findings on the veteran's last VA examination in January 
1999 demonstrate that the veteran has active range of motion 
in both knees from 0 degrees of extension to 140 degrees of 
flexion.  This represents a full range of motion for each 
knee.  Accordingly, a higher rating for either knee is not 
warranted under the range of motion criteria. 

Knee disability can also be rated based on other symptoms.  
Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257.   The VA General Counsel has held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).

Here, however, the medical records do not show that the 
veteran's knee disorders cause subluxation or instability.  
The VA physician performing the most recent examination 
specifically found no meniscal signs, no varus or valgus 
instability, and no instability on anterior or posterior 
drawer, or anterior Lachman's.  While the veteran reported 
instability during his videoconference hearing, his 
allegation that he has knee instability has not been 
confirmed on objective examination by VA or private 
physicians.  Accordingly, ratings in excess of 10 percent 
under Diagnostic Code 5257 are not warranted.     

Finally, the Board notes that any evaluation of 
musculoskeletal disability must also include consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45, including 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Here, significantly, the 
VA physician performing the January 1999 examination 
specified that there was no evidence of functional loss due 
to pain in the knees.  As such increased ratings based on 
impairment of function due to pain are not warranted.   
As neither the right nor the left knee disorder causes any 
loss in full range of motion, instability, or functional loss 
due to pain, a rating in excess of 10 percent for either knee 
is not warranted.  The preponderance of the evidence is 
against these claims, and they must be denied.


ORDER

A rating in excess of 10 percent for right knee 
chondromalacia of the patella is denied.

A rating in excess of 10 percent for left knee chondromalacia 
of the patella with meniscus tear is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

